Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2022 has been entered.
 
DETAILED ACTION
This office action is responsive to the amendment filed 09/07/2022. Claims 1 and 3-22 are currently pending. Claim 2 is canceled per applicant’s request.

Priority
Current application, US Application No. 16/206,125, filed 11/30/2018 claims foreign priority to 3014816, filed 08/17/2018.

Response to Amendment
Applicant's amendment is entered into further examination and appreciated by the examiner.

Response to Arguments/Remarks
Regarding arguments on the rejections under 35 USC 101, amendment accompanied with persuasive arguments is sufficient to overcome previous rejections. The newly added limitation “using a drilling controller communicating with: a rotational drive unit controller; a rotation rate sensor; a height control apparatus; a height sensor; a depth sensor; and a hookload sensor” for independent claim 1, and the newly added limitation “communicate with a rotational drive unit controller, a rotation rate sensor, a height control apparatus, a height sensor, a depth sensor and a hookload sensor” for independent claim 22 are treated as significant additional elements indicating practical application to the judicial exception at step 2A prong-2 test. Therefore, claims are patent eligible and the rejections are withdrawn.
Regarding arguments on the rejections under 35 U.S.C. §103, applicant’s arguments have been considered but are moot in view of new ground of rejection necessitated by the amendment because the arguments do not apply to any of the references being used in the current rejection.
Regarding arguments on the rejections under Double Patenting, applicant’s arguments have been considered but are moot in view of new ground of rejection necessitated by the amendment because the arguments do not apply to any of the references being used in the current rejection.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of Ng ‘837 (US Patent No. 10,202,837) (reference), hereinafter “Ng ‘837” in view of Dashevskiy (US 20040256152 A1), hereinafter 'Dash', Hood (J Hood and et al, “Real-Time BHA Bending Information Reduces Risk when Drilling Hard  Interbedded Formations”, the SPE/IADC Drilling Conference held in Amsterdam, The Netherlands, 19–21 February 2003), and Wassell (US 20150083493 A1).
As per claim 1, difference from claim 22 of Ng ‘837 is
	drilling using a drill bit, determine, during the drilling of the wellbore, that the drill bit has entered or exited a stringer, comprising determining that a controlling drilling parameter of the one or more drilling parameters is outside a threshold window;
	and in response to determining that the drill bit has entered or exited the stringer, and during the drilling of the wellbore, update one or more controlled drilling parameter targets of the one or more drilling parameter targets, wherein updating the one or more controlled drilling parameter targets comprises updating at least one of a revolutions per minute (RPM) target and a weight-on-bit (WOB) target;
and after updating the one or more controlled drilling parameter targets, further drilling the wellbore according to the updated one or more controlled drilling parameter targets.

Dash discloses 
drilling using a drill bit (drilling, drill bit [0013-0015, 0036]);
determining that a controlling drilling parameter of the one or more drilling parameters is outside a threshold window; (keep control parameters within optimal ranges that fall within user defined end points ‘operating norms’ [0034], implying keep on determining that a controlling drilling parameter of the one or more drilling parameters is outside a threshold window)
and in response thereto, updating one or more controlled drilling parameter targets of the one or more drilling parameter targets, wherein updating the one or more controlled drilling parameter targets comprises updating at least a revolutions per minute (RPM) target and a weight-on-bit (WOB) 10target. (the controller uses … the selected parameters to determine a value for an advice parameter that is predicted to produce the optimized drilling parameter [0014], RPM, WOB [0012, 0035]).
However, Dash is silent regarding determining that the drill bit has entered or exited a stringer.

Hood discloses the determining the condition of the bit and the  drilling parameters when entering or exiting the calcite  stringer (detecting azimuthal doglegs in the horizontal plane [abs], Depending on the dip angle and the orientation of the calcite stringer surfaces, the condition of the bit and the  drilling parameters when entering or exiting the calcite  stringer, the bit can be forced aside into the more drillable  loose sand [pg. 1 right col lower section], special considerations … to bit design and selection, compare the directional performance of the short vs. long gauge bit, analyzed to determine the likelihood of  creating a high dogleg when entering or exiting a calcite cemented stringer [pg. 4 right col upper section]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Dash in view of Hood to determine that the drill bit has entered or exited a stringer and in response to determining that the drill bit has entered or exited a stringer, and during the drilling of the wellbore, update one or more controller drilling parameter targets  for automatic drilling optimal control (Dash -  early attempts at automated control were further hindered by the state of existent rig instrumentation
and control systems, and the available computing power [0004]).

Dash further discloses drilling the wellbore according to the updated one or more controlled drilling parameter targets. (generates quantitative advice for drilling parameters ‘optimal, weight-on-bit, rotary speed, etc.’, automated-closed-loop drilling [0012], real-time drilling data is dynamically updated [0015]), but Dash does not explicitly recite after updating the one or more controlled drilling parameter targets, further drilling the wellbore according to the updated one or more controlled drilling parameter targets.

Wassell discloses after updating the drilling parameter, further drilling the wellbore according to updated drilling parameters (drilling parameter changed? Y 112, continue drilling operation 106 [Fig. 3A]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Wassell to further drill the wellbore according to the updated one or more controlled drilling parameter targets after updating the one or more controlled drilling parameter targets for an automatic drilling optimal control.

As per claims 21 and 22,  difference from claim 22 of Ng ‘837 is disclosed by Ng ‘837 in view of Dash, Hood and Wassel as shown in claim 1 above.

As per claims 3-20, claims are also rejected under nonstatutory double patenting as claims depend on base claim 1 rejected under nonstatutory double patenting and dependent claims are rejected under 35 USC 103 as shown in the previous office action.

Claims 1, 3-22 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of Ng ‘462 (US Patent No. 10,767,462) (reference), hereinafter “Ng ‘462” in view of Dash, Hood, and Wassell. 
As per claims 1, 3-22, difference from claim 19 of Ng ‘462 is disclosed by Ng ‘837 in view of Dash, Hood and Wassel similarly as explained in the claims rejected under  nonstatutory double patenting using claim 22 of Ng ‘837.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/DOUGLAS KAY/Primary Examiner, Art Unit 2857